NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted March 29, 2012*
                                   Decided April 13, 2012

                                           Before

                             DANIEL A. MANION, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 11-3192

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Central District of Illinois.

       v.                                         No. 00-CR-30070

RODRIGUEZ D. JONES,                               Sue E. Myerscough,
     Defendant-Appellant.                         Judge.

                                         ORDER

       Rodriguez Jones was convicted of conspiracy to distribute crack cocaine. See 21
U.S.C. §§ 841, 846. At sentencing, the district court held Jones responsible for 90 kilograms




       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. A PP. P.
34(a)(2)(c).
No. 11-3192                                                                              Page 2

of crack cocaine and, in light of this massive quantity,2 sentenced him to 40 years’
imprisonment. After we affirmed his sentence on direct appeal, United States v. Jones, 275
F.3d 648 (7th Cir. 2001), Jones petitioned for relief under 28 U.S.C. § 2255 and twice moved
for modification of his sentence under 18 U.S.C. § 3582(c). Each time, the district court
denied the respective petition or motion, and we affirmed its judgment. See, e.g., United
States v. Jones, 365 F. App’x 29 (7th Cir. 2010). Jones then filed a “motion to clarify drug
amount,” in which he attempted once again to relitigate the sentencing court’s finding that
he was responsible for 90 kilograms of crack. The district court, unable to identify any rule
or statute that would permit it to modify Jones’s sentence, dismissed the motion for want of
jurisdiction. The court reasoned that even if it construed the motion as a § 2255 petition, it
nonetheless lacked jurisdiction because Jones had not received permission to file a
successive petition.

        Jones argues for the first time on appeal that his motion should be construed as a
petition for a writ of error coram nobis. This writ is an extraordinary remedy whereby an
individual released from custody may nonetheless challenge a prior conviction. See United
States v. Sloan, 505 F.3d 685, 697–98 (7th Cir. 2007). But Jones challenges the very sentence
for which he is now imprisoned, and “a petitioner cannot obtain coram nobis relief from
the conviction and sentence giving rise to present custody.” Guyton v. United States, 453
F.3d 425, 427 (7th Cir. 2006). In substance, Jones’s motion is a request to modify the
judgment under Rule 35(a), but his 14-day window to file such a motion with the district
court closed in 2001. See FED. R. C RIM . P. 35(a). Lacking any statutory authorization to
consider the motion, the district court correctly dismissed it. See United States v. Campbell,
324 F.3d 497, 500 (7th Cir. 2003) (Easterbrook, J., concurring.).

                                                                                  AFFIRMED.




       2
        The typical crack-cocaine dose (i.e., a “crack rock”) sold to an addict weighs
between 10–120 milligrams, so this was enough for approximately 900,000 doses of crack.
See D RUGS AND H UMAN PERFORMANCE FACT SHEETS, NHTSA,
http://www.nhtsa.gov/people/injury/research/job185drugs/cocain.htm (last visited Feb. 10,
2012).